Rodd Naquin
Clerk of Court

Docket Number: 2022 - KW - 0220

State Of Louisiana
versus
Michael Lee

To: Hon. Samuel C. D'Aquilla
East Feliciana Parish
P.O. Box 8428
Clinton, LA 70722

Jessica B. Weimer

Office of the District Attorney
P.O. Box 8248

Clinton, LA 70722

 

Office Of The Clerk

Court of Appeal, First Circuit

State of Louisiana
www.la-feca.org

Notice of Judgment and Disposition

May 20, 2022

John S. McLindon
WALTERS PAPILLION
12345 Perkins Road
Building Two, Suite 202
Baton Rouge, LA 70810
mclindon@lawbr.net

Hon. Sydney Picou Walker
P.O. Box 2758
StFrancisville, LA 70775

Post Office Box 4408
Baton Rouge, LA
70821-4408

(225) 382-3000

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,

and all parties not represented by counsel.

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA

COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0220
VERSUS

MICHAEL LEE MAY 20, 2022
In Re: State of Louisiana, applying for supervisory writs,

20th Judicial District Court, Parish of East
Feliciana, Nos. 21-CR-565, 21-CR-566.

 

BEFORE :

McDONALD, LANIER, AND WOLFE, JJ.

WRIT DENIED.

WIL

COURT OF APPEAL, FIRST CIRCUIT

AS nf)

DEPUTY CLERK OF COURT

FOR THE COURT